Citation Nr: 0306544	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  01-04 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation in excess of 10 percent for cervical spine 
disability with degenerative changes.

2.  Evaluation in excess of 10 percent for thoracic spine 
disability with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from September 1996 to 
September 2000.  This matter comes before the Board of 
Veterans' Appeals (the Board) on appeal from an October 2000 
rating decision by the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for cervical and thoracic spine disabilities, and 
assigned initial 10 percent evaluations for each.  This case 
was previously before the Board in February 2002 at which 
time adjudication was deferred pending additional development 
pursuant to 38 C.F.R. § 19.9(a)(2).  The Board has rephrased 
the issues listed on the title page to more properly reflect 
the claims on appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (separate or "staged" ratings must be considered 
for initial rating claims following a grant of service 
connection where the evidence shows varying levels of 
disability for separate periods of time).


FINDINGS OF FACT

1.  The veteran's cervical spine disability is primarily 
manifested by mild limitation of neck motion and intermittent 
sensory changes of the right 4th and 5th digits with 
occasional exacerbations of symptoms due to flare-ups.

2.  The veteran's thoracic spine disability is primarily 
manifested by mild degenerative joint disease with painful 
motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for cervical spine disability with degenerative 
changes have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes 
5003-5010, 5290 (2002).

2.  The criteria for a 10 percent rating, but no higher, for 
an initial rating for incomplete paralysis of the right ulnar 
nerve have been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8716 (2002).

3.  The criteria for an initial rating in excess of 10 
percent for thoracic spine disability with degenerative 
changes have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes 
5003-5010, 5291 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) became 
effective during the pendency of this appeal.  Among other 
things, this law requires VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
and includes other notice and duty to assist provisions.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
The RO has considered and applied the VCAA provisions to 
these claims.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  By letter 
dated February 28, 2001, the RO sent the veteran a letter 
explaining the new section 5103 requirements, and informed 
him of his duties in substantiating his claims.  On June 11, 
August 14 and October 29, 2002, the Board sent the veteran 
extensive and detailed letters which clearly satisfy VA's 
section 5103 obligations.  The October 29, 2002 letter 
notified the veteran of potentially relevant changes to VA 
regulations relating to evaluating Intervertebral Disc 
Syndrome (IVDS).

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records in 
the possession of a Federal department or agency until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  In this case, VA has 
obtained the veteran's service medical records and his VA 
clinical records.  These records appear complete.  The 
veteran has not applied for disability benefits from the 
Social Security Administration.  See VA Form 21-526, Item 
34A, received June 2000.  The Board, therefore, finds that 
the provisions of 38 U.S.C.A. § 5103A(b)(3) have been 
satisfied.  The veteran has not identified any pertinent 
private evidence and/or information, and the provisions of 
38 U.S.C.A. § 5103A(b)(1) are not applicable.  The Board 
notes that, in a statement received in December 2002, the 
veteran indicated that he had no further evidence or argument 
to submit in support of his claims.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  VA has obtained several medical 
examinations as necessary to adjudicate the initial rating 
claims on appeal.  The most recent VA examination report, 
dated June 2002, is adequate for rating purposes.  38 C.F.R. 
§§ 4.1, 4.40, 4.45 (2002).  Furthermore, this examination 
report is supplemented by clinical findings contained in the 
veteran's VA clinical records.  On this record, the Board 
further finds that there is sufficient evidence of record to 
make a decision on the claims, that the notice and duty to 
assist provisions of the VCAA have been satisfied, and that 
no reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claims.

II.  Factual summary

The veteran served on active duty from September 1996 to 
September 2000.  Briefly summarized, he was provided a pre-
discharge VA examination in June 2000 at which time he 
referenced a traumatic parachute injury to the neck and upper 
back in 1998.  He complained of progressively worsening upper 
back and cervical pain.  His bone scan findings conducted in 
February 2000 demonstrated mild post-traumatic changes at C7-
T1 and T6-T7.  He was left hand dominant, but did throw a 
ball with his right hand.  His physical examination was 
significant for painful motion of the cervical spine measured 
as 55 degrees of forward flexion, 15 degrees of backward 
extension, 35 degrees of right lateral flexion, 30 degrees of 
left lateral extension, 65 degrees of right rotation and 70 
degrees of left rotation.  There was no paravertebral atrophy 
or spasm noted.  His dorsal spine demonstrated 85 degrees of 
forward flexion, 20 degrees of backward extension, 30 degrees 
of left and right lateral extension, and 35 degrees of left 
and right rotation.  His deep tendon reflexes were 
bilaterally equal.  His straight leg raising was negative.  
There was no pain, paravertebral atrophy or spasm noted.  His 
x-ray examinations were deemed unremarkable.  He was given a 
diagnosis of status post neck and upper back injury with 
residuals of decreased range of motion with pain.

By means of an RO rating decision dated October 2000, the RO 
granted service connection for residuals of neck injury with 
degenerative changes of the cervical spine, and assigned an 
initial 10 percent evaluation under Diagnostic Code 5010-
5290.  The RO also granted service connection for residuals 
of injury to the upper back with degenerative changes of the 
thoracic spine, and assigned an initial 10 percent evaluation 
under Diagnostic Code 5010-5291.  The veteran has appealed 
his initial ratings.

Thereafter, the veteran's VA clinical records reflect his 
treatment for chronic neck and upper back pain with Naproxen, 
physical therapy and pool therapy.  A November 2000 clinical 
record noted the absence of neurologic deficits.  A March 
2001 consultation record noted complaint of numbness of the 
upper and lower extremities.  A June 2001 record reflected 
his report of "8/10" mid-thoracic and cervical pain with 
"episodes of aggravating up to 10/10 requiring bed rest."  
His pain was worsened by lifting weights and prolonged 
activities that required neck flexion.  His symptoms were 
somewhat relieved with bed rest and heat.  He further 
reported numbness and tingling sensation of the right 4th and 
5th fingers, but denied arm weakness.  An examination in 
August 2001 was significant for abnormal range of motion with 
pain of both upper extremities and the neck, tenderness of 
cervical paraspinal muscles, and decreased sensation to 
pinprick of the right arm.  There was no atrophy, spine 
deviation, radicular signs or neurologic deficits.  He was 
advised to avoid the activities which caused him pain.  A 
December 2001 pool therapy record noted a persistent but 
"mild" "3-4/10" pain in the upper back area.

On VA spine examination in June 2002, the veteran reported 
mild but constant neck pain as well as a burning-type pain of 
the interscapular muscles with bilateral inter-shoulder blade 
spasms and tenderness to palpation.  His symptoms 
occasionally became severe during exacerbations caused by 
activities such as forward head bending.  He further 
complained of occasional numbness of the right 4th and 5th 
digits.  He denied upper extremity weakness and/or loss of 
cervical spine motion.  He treated his symptoms with heating 
pads.  On physical examination, his cervical spine was 
capable of 50 degrees of flexion, 29 degrees of extension, 80 
degrees of right and left rotation, and 15 degrees of lateral 
bending bilaterally.  His thoracic spine motion was difficult 
to measure since most of the flexion, extension and lateral 
bending were part of the lumbar function.  His lumbar flexion 
was 75 degrees of forward bending, 20 degrees of extension, 
and 20 degrees of lateral bending.  There was no pain on 
motion, but mild spasm of the cervical and thoracic spine 
segments were noted.  There were no fixed deformities, and 
the back musculature was symmetric.  There were no atrophies 
of the extremities or paravertebral muscles.  His upper 
manual muscle test of the C5-T1 myotomes was 5/5 bilaterally.  
He had trace and symmetric deep tendon reflexes bilaterally.  
His Spurling's Test was negative.  His Tinel test was 
positive at the right medial aspect of the elbow.  An x-ray 
examination of the cervical spine demonstrated straightening 
of normal lordotic curve due to muscle spasm.  His thoracic 
spine x-ray examination was interpreted as normal.  A January 
2002 EDX reported posterior rami irritability at C7 with 
right ulnar nerve motor dyemelinating focal neuropathy at 
elbow level of mild presentation.  The examiner also offered 
the following opinion:

Claim folder was reviewed for cervical and 
thoracic spine range of motion ... There is no 
functional loss of use of cervical and 
thoracic spine due to pain or incoordination 
or weakness.  Patient describes pain on flare-
ups of the thoracic and cervical spine.  There 
is no fatigability with use seen in office 
today.  There is no additional loss of motion 
in the office today.

Subsequently, a November 2002 magnetic resonance imaging scan 
(MRI) resulted in impressions of straightening of cervical 
lordosis suggesting muscle spasm, no definite herniations, 
and C5-C6 degenerative changes (including anterior 
osteophytes and disc desiccation).

III.  Applicable law

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2002).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

VA recently amended its Schedule for Rating Disabilities 
pertaining to Intervertebral Disc Syndrome (IVDS), Diagnostic 
Code 5293.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  
These regulations, which provide the higher rating of either 
the number of incapacitating episodes of IVDS in a 12-month 
period or the combined rating for chronic orthopedic and 
neurologic manifestations, became effective September 23, 
2002.  Id.  The Board can only apply the older version of 
Diagnostic Code prior to the September 23, 2002 effective 
date, see 38 U.S.C.A. § 5110(g) (West 2002) and VAOPGCPREC 3-
2000 (April 10, 2000), but must consider application of the 
old and new versions following the effective date with the 
version of the law most favorable to the veteran being 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

VA has defined competency of evidence as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. §3.159 (2002).

IV.  Cervical spine

The RO has rated the veteran's cervical spine disability with 
degenerative changes as 10 percent disabling, pursuant to 
Diagnostic Code 5010-5290, effective to the date of claim.  
This rating contemplates x-ray confirmed degenerative 
arthritis with slight limitation of motion which is 10 
percent disabling under the diagnostic code pertaining to 
loss of range of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2002).  A 10 percent rating is 
warranted for slight limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  A 20 
percent rating under Diagnostic Code 5290 is warranted for 
moderate limitation of motion, and the maximum 30 percent 
rating is warranted for severe limitation of motion.  Id.

The evidence of record demonstrates the veteran's complaint 
of "mild," constant neck pain with occasional exacerbations 
of severe pain with spasms.  The June 2002 VA examination 
documents "mild" spasm on physical examination while x-ray 
examination confirms straightening of the lordotic curve due 
to muscle spasm.  His range of motion has been measured as 
between 50-55 degrees of forward flexion, 15-29 degrees of 
backward extension, 35 degrees of right lateral flexion, 30 
degrees of left lateral extension, 65-80 degrees of right 
rotation and 70-80 degrees of left rotation.  He complains of 
additional loss of range of motion during "occasional" 
exacerbations, but the VA examiner in 2002 found no 
appreciable loss of motion, weakness or incoordination during 
flare-ups upon review of the claims folder.  There is no 
evidence indicative of significant functional loss of use of 
the cervical spine, such as atrophy or asymmetrical muscle 
development.  See 38 C.F.R. § 4.40 (2002).  Even with 
consideration of the provisions of 38 C.F.R. § 4.40, 4.45 and 
4.49, the Board finds that the evidence establishes, at most, 
a 10 percent rating for slight limitation of motion of the 
cervical spine.

The veteran has also endorsed neurologic type symptoms 
primarily involving sensory changes in his 4th and 5th digits 
of the right hand.  The rule against pyramiding prohibits 
compensating a claimant for the same manifestations of 
disability under different diagnostic codes.  38 C.F.R. 
§ 4.14 (2002).  It does not apply, however, to assigning 
separate schedular evaluations for each separate 
manifestation of a disability where the applicable diagnostic 
codes do not contain an overlap of the same symptoms.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  See generally 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (in evaluating 
intervertebral disc syndrome, VA should consider whether a 
higher rating may be assigned by providing separate 
evaluations for orthopedic and neurologic manifestations of 
such disease).

The evidence establishes , by MRI examination, that the 
veteran manifests disc desiccation changes at C5-C6 with a 
diagnostically confirmed right ulnar nerve motor 
dyemelinating focal neuropathy that is described as "mild."  
The veteran complains of intermittent sensory changes of the 
right 4th and 5th digits, and physical examination 
demonstrates a positive Tinel's test.  The provisions of 
38 C.F.R. § 4.12a provide evaluations of diseases of the 
peripheral nerves.  Ratings under these provisions are 
according to complete paralysis of a nerve or varying degrees 
of "incomplete paralysis."  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement in wholly sensory, the rating should be for mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a (2002).

In the Board's opinion, the veteran's demonstrated neuralgic 
symptoms emanating from the ulnar nerve warrants the minimum 
10 percent rating due to wholly sensory involvement.  
38 C.F.R. § 4.124a, Diagnostic Code 8716 (2002).  The medical 
opinion of record describes this sensory change as "mild" 
in degree, and the veteran himself describes such symptoms as 
"occasional" in frequency.  There is no medical evidence 
nor lay description of any functional loss of use of the 
fingers or wrist so as to contemplate consideration of a 
higher rating for moderate incomplete paralysis under 
Diagnostic Code 8716.  The evidence, therefore, establishes, 
at most, a separate 10 percent rating for sensory loss of the 
right 4th and 5th digits under Diagnostic Code 8716.

An alternate rating could be considered under either the old 
or new version of Diagnostic Code 5293.  As indicated above, 
the veteran has been assigned a 10 percent rating for the 
limitation of motion of his cervical spine disability and a 
separate 10 percent rating for his neurologic manifestation 
of the service connected disability.  This results in a 
combined rating of 20 percent.  38 C.F.R. § 4.25, TABLE I 
(2002).  The next higher 40 percent rating for IVDS under the 
old criteria would require severe, recurring attacks of IVDS 
with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000-2002).  The medical and lay evidence, however, 
clearly establishes symptoms which are primarily mild in 
degree with occasional episodes of severe exacerbations.  The 
preponderance of the evidence, therefore, weighs against 
consideration of a higher rating under the old version of 
Diagnostic Code 5293 for any stage of the appeal period.

The new version of Diagnostic Code 5293 could be applied to 
this case after its effective date of September 23, 2002.  
The next higher 40 percent rating requires incapacitating 
episodes of IVDS having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician 
and treatment by a physician.  Id., Note (1).  In June 2001, 
the veteran vaguely referenced "episodes" of flare-ups 
"requiring bed rest."  His medical records, however, do not 
contain any physician prescriptions for bed rest nor indicate 
that bed rest was medically necessary for his symptoms.  
There is also a total absence of medical and lay evidence 
which suggests a total duration of symptoms which would be 
the equivalent of four weeks in duration since September 23, 
2002.  The preponderance of the evidence, therefore, weighs 
against consideration of an alternate rating under Diagnostic 
Code 5293.

In so deciding, the Board has deemed the veteran as competent 
to describe his orthopedic and neurologic manifestations of 
his cervical spine disability.  In fact, the Board has relied 
on his report of symptoms in the assignment of his separate 
10 percent ratings.  The competent medical evidence, however, 
fails to establish his entitlement to further compensation 
than those rates currently assigned.  The Board further takes 
exception to the assertion in the August 22, 2002 Informal 
Brief that the veteran could hold separate ratings for both 
arthritis and compensable limitation of motion of the 
cervical spine.  This interpretation is clearly foreclosed by 
the language of Diagnostic Code 5003 and the authority cited 
by the veteran's representative.  The benefit of the doubt 
rule is not for application in this case.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

V.  Thoracic spine

The RO has rated the veteran's thoracic spine disability with 
degenerative changes as 10 percent disabling, pursuant to 
Diagnostic Code 5010-5291, effective to the date of claim.  
This rating contemplates x-ray confirmed degenerative 
arthritis with limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Slight limitation of motion of 
the dorsal spine warrants a 0 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2002).  A maximum 10 percent 
rating is warranted for moderate and/or severe limitation of 
motion of the dorsal spine.  Id.

In this case, the veteran's 10 percent rating for his 
thoracic spine disability represents the maximum available 
rating for limitation of motion.  Thus, consideration of any 
possible additional limitation of motion pursuant to 
38 C.F.R. §§ 4.40 and 4.45 is unnecessary.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Consideration of 
alternate ratings under the various diagnostic codes of the 
Schedule also do not appear to be warranted as there is no 
evidence of neurologic manifestations of thoracic spine 
disability nor occasional incapacitating episodes of 
arthritic flare-ups.  As such, the competent medical evidence 
fails to establish his entitlement to further compensation 
than the maximum 10 percent rating currently assigned.  The 
benefit of the doubt rule is not for application in this 
case.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

An initial rating in excess of 10 percent for cervical spine 
disability with degenerative changes is denied.

An initial 10 percent rating for incomplete paralysis of the 
right ulnar nerve is granted.

An initial rating in excess of 10 percent for thoracic spine 
disability with degenerative changes is denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
`
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

